Exhibit 10.18

WYNDHAM WORLDWIDE CORPORATION

2006 EQUITY AND INCENTIVE PLAN, AS AMENDED

AWARD AGREEMENT –

STOCK SETTLED STOCK APPRECIATION RIGHTS

This Award Agreement (this “Agreement”), dated as of                  , 20    ,
is by and between Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”), and the grantee indicated on Exhibit A attached hereto (the
“Grantee”), pursuant to the terms and conditions of the Wyndham Worldwide
Corporation 2006 Equity and Incentive Plan, as amended (the “Plan”).

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

1. The Plan. The Award granted to the Grantee hereunder is made pursuant to the
Plan. A copy of the Plan and a prospectus for the Plan are attached hereto and
the terms of the Plan are hereby incorporated in this Agreement. Terms used in
this Agreement which are not defined in this Agreement shall have the meanings
used or defined in the Plan.

2. Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants the Award indicated on Exhibit A attached to this Agreement (the
“Award”) to the Grantee, with an “Exercise Price Per SSAR” as indicated on
Exhibit A attached, which, upon exercise, shall be settled by the Company in
shares of Stock. The Award has been granted as of the date hereof and shall
terminate on the Expiration Date specified on Exhibit A attached, subject to
earlier termination as provided herein and in the Plan. Upon the termination or
expiration of the Award, all rights of the Grantee in respect of this Award
hereunder shall cease. Subject to the provisions of the Plan and this Agreement,
the Award shall vest in accordance with the schedule set forth on Exhibit A
attached hereto and as further described in Section 3 below.

Upon the Grantee’s exercise of the Award, in whole or in part, the Grantee shall
receive from the Company, a number of shares of Stock determined by taking the
excess (if any) of (i) the aggregate Fair Market Value of all of the Stock
subject to the Award or portion thereof being exercised (determined as of the
time of exercise) less (ii) the aggregate “Exercise Price Per SSAR” of all of
the Stock subject to the Award or portion thereof being exercised, and dividing
the result by the Fair Market Value of one share of Stock determined as of the
time of exercise, with any fractional share being payable in cash based on the
Fair Market Value on the date of exercise.

3. Schedule of Lapse of Restrictions. Subject to Paragraph 4 below, the Stock
Settled Stock Appreciation Rights granted hereunder shall vest in the manner set
forth on Exhibit A attached hereto, subject to the Grantee’s continuous
employment with the Company through each respective vesting date. Upon (i) a
“Change in Control”, (ii) the Grantee’s termination of



--------------------------------------------------------------------------------

employment by reason of death or Disability or (iii) if applicable, such other
event as set forth in the Grantee’s written agreement of employment with the
Company, the Award shall become immediately and fully vested, subject to any
terms and conditions set forth in the Plan and/or imposed by the Committee.

4. Termination of Employment. Notwithstanding any other provision of the Plan to
the contrary, and, if applicable, subject to Grantee’s written agreement of
employment with the Company, upon the termination of the Grantee’s employment
with the Company and its subsidiaries for any reason whatsoever (other than
death or Disability), the Award, to the extent not yet vested, shall immediately
and automatically terminate. Further, upon the termination of the Grantee’s
employment with the Company and its subsidiaries for any reason, and if
applicable, subject to Grantee’s written agreement of employment with the
Company, the Grantee shall have the right to exercise the Award, to the extent
vested, for a period of one year immediately following such termination of
employment (but in no event beyond the Expiration Date), and after such period
the Award shall immediately and automatically terminate without notice to the
Grantee.

5. Award Provisions. The Award may only be exercised in accordance with the
terms of the Plan and the administrative procedures established by the Company
and/or the Committee from time to time, and may be exercised at such times
permitted by the Company in its sole discretion. The exercise of the Award is
subject to the Grantee making appropriate tax withholding arrangements with the
Company in accordance with the terms of the Plan and the administrative
procedures established by the Company and/or the Committee from time to time.
The Award is subject to adjustment in the event of certain changes in the
capitalization of the Company, to the extent set forth in the Plan.

6. No Rights to Continued Employment. Neither this Agreement nor the Award shall
be construed as giving the Grantee any right to continue in the employ of the
Company or any of its subsidiaries, or interfere in any way with the right of
the Company to terminate such employment. Notwithstanding any other provision of
the Plan, the Award, this Agreement or any other agreement (written or oral) to
the contrary, for purposes of the Plan and the Award, a termination of
employment shall be deemed to have occurred on the date upon which the Grantee
ceases to perform active employment duties for the Company following the
provision of any notification of termination or resignation from employment, and
without regard to any period of notice of termination of employment (whether
expressed or implied) or any period of severance or salary continuation.
Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, the Grantee shall not be
entitled (and by accepting an Award, thereby irrevocably waives any such
entitlement), by way of compensation for loss of office or otherwise, to any sum
or other benefit to compensate the Grantee for the loss of any rights under the
Plan as a result of the termination or expiration of an Award in connection with
any termination of employment. No amounts earned pursuant to the Plan or any
Award shall be deemed to be eligible compensation in respect of any other plan
of Wyndham Worldwide Corporation or any of its subsidiaries.

7. Tax Obligations. As a condition to the granting of the Award and the exercise
thereof, the Grantee agrees to remit to the Company or any of its applicable
subsidiaries such

 

2



--------------------------------------------------------------------------------

sum as may be necessary to discharge the Company’s or such subsidiary’s
obligations with respect to any tax, assessment or other governmental charge
imposed on property or income received by the Grantee pursuant to this Agreement
and the Award. Accordingly, the Grantee agrees to remit to the Company or
applicable subsidiary any and all required minimum withholding taxes. Such
payment shall be made to the Company or any applicable subsidiary of the Company
in a form that is reasonably acceptable to the Company, as the Company may
determine in its sole discretion.

8. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding participation in
the Plan before taking any action related to the Plan.

9. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

10. Authority. The Compensation Committee of the Board of Directors of the
Company shall have full authority to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any such
matter of interpretation or construction shall be final, binding and conclusive
on all parties.

11. Rights as a Stockholder. The Grantee shall have no rights as a stockholder
of the Company with respect to any shares of Stock underlying or relating to the
Award until the issuance of Stock to the Grantee in respect of such Award.

12. Blackout Periods. The Grantee acknowledges that, from time to time as
determined by the Company in its sole discretion, the Company may establish
“blackout periods” during which this Award may not be exercised. The Company may
establish a blackout period for any reason or for no reason.

13. Succession and Transfer. Each and all of the provisions of this Award
Agreement are binding upon and inure to the benefit of the Company and the
Grantee and their respective estate, successors and assigns, subject to any
limitations on transferability under applicable law or as set forth in the Plan
or herein.

14. No Assignment. This Agreement (and the Award) may not be assigned by the
Grantee by operation of law or otherwise.

15. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or the Company, Attention:
General Counsel, or such other address as the Company may designate in writing
to the Grantee.

 

3



--------------------------------------------------------------------------------

16. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

17. Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof.
For purposes of litigating any dispute that arises under the Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New Jersey, agree that such litigation shall be conducted in the
federal courts for the United States for the District of New Jersey, where this
grant is made and/or to be performed.

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 

WYNDHAM WORLDWIDE CORPORATION Stephen P. Holmes Chairman and Chief Executive
Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT A (SSARs)

Wyndham Worldwide Corporation

2006 Equity and Incentive Plan, as Amended

Statement of Stock Settled Stock Appreciation Rights (SSARs) Award

 

Granted To:    Employee Name    Employee Address    City, State Zip Award Date:
       /    /             Number of SSARs Granted (*):    SSARs Black-Scholes
Value per Unit:    $             Exercise Price Per SSAR:    $            
Actual SSARs Award Grant Value:    $             (Number of SSARs Granted x SSAR
Black-Scholes Value per Unit)

 

* Determined by dividing your Actual SSARs Award Grant Value by the SSAR
Black-Scholes Value per Unit on the award date, rounded down to the nearest
whole unit. The Expiration Date of this award is     /    /            .

 

Vesting Date    Vesting
SSARs  

    /    /            

          % 

    /    /            

          % 

    /    /            

          % 

    /    /            

          % 

RETAIN THIS NOTIFICATION AND YOUR STOCK SETTLED STOCK APPRECIATION RIGHTS
AGREEMENT WITH YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

Subject to the terms and conditions of the Wyndham Worldwide Corporation 2006
Equity and Incentive Plan, as amended, you have been awarded Stock Settled Stock
Appreciation Rights. The vesting referenced above is subject to you remaining
continuously employed with Wyndham Worldwide Corporation through each respective
vesting date.

Please review the spelling of your name and your address. If any of this
information is incorrect, please contact the Wyndham Worldwide Stock Plan
Administration Department at (973) 753-            .

 

5